Banke, Judge.
The appellant appeals the denial of his motion for new trial on the general grounds. A corporation has a duty to reveal its corporate status to the persons with whom it deals. See Patterson v. Duron Paints of Ga., 144 Ga. App. 123 (3) (240 SE2d 603) (1977). See generally Lamas v. Baldwin, 140 Ga. App. 37 (230 SE2d 13) (1976). The parties in this case agree that the appellant, Rizk, had procured goods for his partnership from the appellee, Tucker Coal & Brick Company, on open account. The issue argued on appeal is whether the appellant ever informed the appellee of the incorporation of his business thereby rendering the unpaid account in this suit a corporate debt. The appellant expressly excluded the transcript of the proceedings below from this record on appeal, but apparently the evidence in this regard was *156disputed. The omission is not significant, however, since the Court of Appeals lacks jurisdiction to review the weight of the evidence. Minor v. State, 139 Ga. App. 168 (1) (228 SE2d 33) (1976). Accordingly, the trial judge’s denial of the appellant’s motion for new trial is affirmed.
Submitted June 28, 1978
Decided September 11, 1978.
James W. Garner, Dennis T. Still, for appellant.
John F. Lester, for appellee.

Judgment affirmed.


Deen, P. J., and Smith, J., concur.